UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6192



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AMBROSIO S. BRITO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, District
Judge. (CR-94-33-F, CA-97-86-7-F)


Submitted:   November 5, 1998          Decided:     November 19, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ambrosio S. Brito, Appellant Pro Se.   Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ambrosio S. Brito seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Brito, Nos. CR-94-33-F; CA-

97-86-7-F (E.D.N.C. Dec. 9, 1997). We deny Brito’s motion for

appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2